Citation Nr: 1241305	
Decision Date: 12/04/12    Archive Date: 12/12/12

DOCKET NO. 09-28 017	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1. Entitlement to service connection for a right shoulder disorder, including right shoulder impingement and degenerative joint disease. 

2. Entitlement to service connection for a left shoulder disorder, including rotator cuff tendonitis and degenerative joint disease. 

3. Entitlement to service connection for a cervical disorder, including as secondary to claimed shoulder disorders.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Schechter, Counsel 

INTRODUCTION

The Veteran served on active military duty from June 1979 to June 1999. 

The appeal comes before the Board of Veterans' Appeals (Board) from a March 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he performed extensive strenuous activities over many years in service, resulting in degenerative conditions in multiple joints for which he has already been service connected. He further contends that these same strenuous activities over his two decades of service resulted in disabilities of his shoulders and cervical spine, and that he should thus also be service connected for disabilities of these joints. The record does reflect that the Veteran performed strenuous activities in service including heavy weight lifting, football, and baseball over many years, and the Board believes that a credible argument thus is presented for a causal link between service and current claimed disabilities the subject of appeal, on the basis of such strenuous activities. While service records do not reflect treatment for disorders of the shoulders or cervical spine, records from service and following service inform of degenerative conditions of multiple joints. Post-service records as detailed below further inform the questions presented in this case. 

Records were obtained from an Air Force military facility where the Veteran received care beginning in 2000. These reflect care for multiple joints including the shoulders. 

Upon treatment in January 2000 for the Veteran's knees, he was prescribed Motrin for the knees, presenting the possibility that medication for the knees masked symptoms of shoulder disability. 

Upon a July 2000 treatment the Veteran complained of increasing problems with his right shoulder. He was noted to be a heavy weight lifter, and to have pain with overhead activities and with repetitive motion. He was not taking medication for the shoulder, though he had ongoing treatment for his knees. Mild impingement was found in the right shoulder. Prescribed care included a trial of Motrin and physical therapy, and the need to modify his activity. 

In a May 2001 statement in support of claims for disabilities of his knees and ankles, the Veteran asserted that he had constant nagging pain in those joints for which he had been given exercises and for which he continued to take Motrin. 

Upon a November 2001 VA examination addressing the Veteran's ankles, it was noted that the Veteran played a lot of sports while in the Air Force, predominantly football and softball. 

Upon a treatment in September 2002 for complaint of bilateral shoulder pain, greater in the left than the right, it was noted that the Veteran had bone spurs in both shoulders as revealed by x-ray. Upon examination impingement was present in both shoulders. 

X-rays of the right shoulder in October 2002 revealed degenerative changes including a large spur off the posteroinferior aspect of the humeral head, and joint space narrowing of the glenohumeral joint. Past X-rays of the right shoulder in July 2000 were reviewed, when multiple views were noted to show no significant bony or soft tissue abnormalities. 

Upon an October 2002 MRI of the right shoulder, the Veteran complained of impingement symptoms for the prior two years. The MRI revealed glenohumeral joint degenerative disease, characterized as moderate to severe, with joint narrowing, periarticular spurring, cartilage irregularity and thinning, and degeneration and/or tear in the labrum. There was also tendinosis and/or partial thickness tear in the distal infra- and supraspinatus tendon, as well as subacromial bursitis. Also present was moderate acromioclavicular joint degenerative joint disease.

Upon surgery on the right shoulder in December 2002 consisting of arthroscopy and debridement with subacromial decompression. The Veteran's history was noted of being a football player and weight lifter with increasing shoulder pain for a number of years. 

The above treatment records and the Veteran's history of heavy weight lifting and competitive athletics including football over many years in service present a legitimate question whether the Veteran's current disabilities of the shoulders and the cervical spine are causally related to these activities in service. 

The Veteran was afforded a VA examination for compensation purposes in January 2010 addressing joints including his shoulders. Unfortunately, the examiner failed to provide an etiology opinion related to service. If an examination report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for rating purposes. 38 C.F.R. § 4.2 (2012). Once VA provides an examination in a service connection claim, the examination must be adequate or VA must notify the veteran why one will not or cannot be provided. Barr v. Nicholson, 21 Vet. App. 303, 311 (2007). The Board considers the January 2010 examination inadequate for failing to address etiology related to service where, as here, there is sufficient indication of a possible link to service to warrant obtaining a medical examination addressing the question. 38 C.F.R. § 3.159(c)(4) (2012); Locklear v. Nicholson, No. 02-1814 (U.S. Vet. App. September 19, 2006) (citing McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

Upon a February 2008 VA examination for compensation purposes addressing other joints than those the subject of the current appeal, the examiner noted that there was a question whether the Veteran had a systemic rheumatologic disorder precipitating difficulties in his joints. The examiner further noted that the Veteran was scheduled to undergo testing for this. If the Veteran has such a rheumatologic disorder as a contributing factor for service-connected as was as claimed joint disorders, a rheumatologic disorder with onset in service presents as a potential basis of claim for the joints the subject of appeal. Hence, additional development to obtain records of any testing or evaluation subsequent to the February 2008 examination is in order. 

The Board believes that the Veteran's arguments supportive of service connection for his shoulder disorders may be equally applicable to his claimed cervical disorder. However, the Veteran has also claimed entitlement to service connection for a cervical disorder as secondary to his claimed shoulder disorders. On that latter basis, the cervical disorder claim is inextricably intertwined with the shoulder disorder claims. The United States Court of Appeals for Veterans Claims has held that a claim which is inextricably-intertwined with another claim which remains undecided and pending before the VA must be adjudicated prior to a final order on the pending claim, so as to avoid piecemeal adjudication. Harris v. Derwinski, 1 Vet. App. 180, 183 (1991). 

Accordingly, the case is REMANDED for the following action:

1. Afford the Veteran the opportunity to submit additional evidence or argument in furtherance of his claims the subject of this appeal.

2. With the Veteran's authorization and assistance, as appropriate, obtain any as yet unobtained records of examination or treatment for his shoulders and cervical spine and/or neck, including both VA and private records. In particular, records of any testing or evaluation conducted to address whether the Veteran suffers from a rheumatologic disease should be obtained. 

3. Thereafter, afford the Veteran an in-person orthopedic examination to address the nature and etiology of the Veteran's claimed left and right shoulder disorders, and a disorder of the cervical spine. The claims file and a copy of this remand must be available to the examiner for review before the examination. Any indicated non-invasive tests should be conducted. The examiner should do the following:

a. The examiner is asked to consider the Veteran's lay statements as well as his record of strenuous activities over many years in the course of his twenty years of service from June 1979 to June 1999, including but not limited to, years of engaging in heavy weight lifting, football, and baseball. The Veteran is service connected for degenerative changes of multiple other joints based on such conditions becoming manifest in service. While disabilities of the shoulders and cervical spine to be addressed in the current examination were not treated in service, the question is posed whether activities in service at least as likely as not (50 percent or greater probability) caused or substantially contributed to the Veteran's current disabilities. 

b. Conduct an examination of the Veteran, and based on that examination and review of the record, identify current musculoskeletal disorders of the shoulders and the neck, and associated pathology. 

c. The examiner is advised that, to the extent deemed relevant and credible, lay statements may be used to support a diagnosis or an assessment of etiology as related to service.

d. For each disorder of the shoulders and cervical spine identified, the examiner should provide a separate opinion whether it is at least as likely as not (i.e., 50 percent or greater probability) that the disorder developed in service or is otherwise causally related to service; OR, in the alternative, whether any such relationship between service and the current disorder is unlikely (i.e., less than a 50-50 probability). Upon reviewing records to address these questions, the examiner is asked to consider whether medication prescribed for the Veteran's knees may have masked symptoms of the claimed shoulders and neck, in service or following service. 

e. Also for each shoulder and for the cervical spine, the examiner should separately provide opinions whether medical records support the presence of arthritis in the joint in the first year following service, between June 1999 and June 2000.

f. For each disorder of the cervical spine, the examiner should also address whether it is at least as likely as not (i.e., 50 percent or greater probability) that the disorder was caused or aggravated (permanently increased in severity) by the Veteran's claimed shoulder disorders. (While the Board finds no basis for this theory of causation beyond the Veteran's assertion, a response to this theory may serve to allay the Veteran's concerns.) 

g. Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

h. A rationale should be provided for all opinions given, and the factors upon which each medical opinion is based must be set forth in the report. If the examiner cannot answer any question posed without resorting to unsupported speculation, the examiner must provide a complete explanation as to why this is so.

4. Thereafter, readjudicate the remanded claims de novo. If any benefit sought on appeal is not granted to the Veteran's satisfaction, provide him and his representative with a Supplemental Statement of the Case and afford an appropriate opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2012).


